Citation Nr: 0939062	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from 
March 29, 2004, and in excess of 20 percent from March 31, 
2009, for peripheral neuropathy of the left lower extremity.  

2.  Entitlement to a rating in excess of 10 percent from 
March 29, 2004, and in excess of 20 percent from March 31, 
2009, for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.  

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.  





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in Indianapolis, Indiana, which granted service connection 
for peripheral neuropathy of the left and right upper and 
lower extremities, with an evaluation of 10 percent for each 
extremity effective March 29, 2004.  During the pendency of 
the appeal, in a May 2009 rating decision, the RO increased 
the evaluation of the Veteran's peripheral neuropathy of the 
right and left lower extremities from 10 percent to 20 
percent effective March 31, 2009.  

The Board notes that, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the Veteran will generally be presumed to be seeking the 
maximum benefit allowed by law or regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  



FINDING OF FACT

The Veteran has withdrawn all appeals pending before the 
Board. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On behalf of the Veteran, the Veteran's service 
representative submitted a July 2009 letter requesting the 
Board to withdraw any pending appeals.  The letter was 
received by the Board in August 2009.  

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board issues a final decision on the 
matter in question.  See 38 C.F.R. § 20.204(b) (2008); Hanson 
v. Brown, 9 Vet. App. 29, 31 (1996) (holding that when a 
claim is withdrawn by a veteran, it ceases to exist; it is no 
longer pending, and is not viable).  After an appeal is 
transferred to the Board, an appeal withdrawal is effective 
the date it is received by the Board.  38 C.F.R. § 20.204(b).  
Appeal withdrawals must be in writing and must include the 
name of the Veteran, the applicable claim number, and a 
statement that the appeal is withdrawn.  Id.  

As of August 2009, when the Veteran's appeal withdrawal was 
received by the Board, the Board had not yet issued a final 
decision on this case.  The Veteran's request for a 
withdrawal was in writing, included his claim number, and 
clearly expressed his desire to withdraw all appeals pending 
before the Board.  Therefore, the Veteran's withdrawal of all 
pending appeals is valid.  See id.  

When pending appeals are withdrawn, there is no longer an 
allegation of error of fact or law with respect to the 
determinations that had been previously appealed.  
Consequently, in such an instance, dismissal of the pending 
appeals is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).

Accordingly, further action by the Board on the claims at 
issue is not appropriate and the Veteran's appeals should be 
dismissed.  Id.   

ORDER

The appeal of entitlement to a rating in excess of 10 percent 
from March 29, 2004, and in excess of 20 percent from March 
31, 2009, for peripheral neuropathy of the left lower 
extremity is dismissed. 

The appeal of entitlement to a rating in excess of 10 percent 
from March 29, 2004, and in excess of 20 percent from March 
31, 2009, for peripheral neuropathy of the right lower 
extremity is dismissed. 

The appeal of entitlement to a rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity is 
dismissed. 

The appeal of entitlement to a rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity is 
dismissed.  




____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


